DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to an etching composition.
II. Claims 15 and 16, drawn to an etched product.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The different inventions require different fields of search and different search strategies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Laura Bozek on April 20, 2022 a provisional election was made without traverse to prosecute the invention of Group I, composition claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15 and 16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The disclosure is objected to because of the following informalities:
The percentages in Example 4 and Example 6 do not add up to 100%.

    PNG
    media_image1.png
    155
    800
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    183
    793
    media_image2.png
    Greyscale

Appropriate correction is required.

The examiner notes that the source of the error and the necessary correction in Example 6 is obvious in that the 17% for water and 1.2 % for the Cr complex is repeated  However, the appropriate correction for example 4 is not readily apparent as the deficient could be made up increasing the amount of any one component or by increasing the amount of two or more components.  As such, applicant is cautioned about the introduction of new mater. See MPEP 2163.07.

2163.07  Amendments to Application Which Are Supported in the Original Description

II.    OBVIOUS ERRORS

An amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “…the acid concentration in the etching bath is from 20 wt.% to 98 wt.%.”.  This is indefinite for the following reasons.  The specification discloses, for example, the composition of Example 5 as follows: 
    PNG
    media_image3.png
    184
    793
    media_image3.png
    Greyscale
 .
Water:				21% 
CrCl3∙6H2O:	 		  2.2%
Aminohexanoic acid:	  1.3%
H3PO4 (75% in water):	36.5%
H2SO4:			39%	
------------------------------------------------------
Total:				100%

Does this mean the composition includes 36.5 wt.% of H3PO4 molecules that were provided from a 75 wt.% solution of phosphoric acid, or does it mean the composition includes 36.5 wt.% of a 75 wt.% solution of phosphoric acid which would correspond to a 27.4 wt. % of H3PO4 (75% of 36.5% = 27.4%).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent 4,644,073 issued to Mumallah et al. (hereinafter, Mumallah).

Mumallah teaches an acidic composition comprising a Cr(III) coordination complex.  Mumallah teaches an acidic concentration may be up to 55 wt.% (see, for example the abstract).

Regarding claim 2-5 Mumallah teaches the ligand is propionate (see, for example, the title; A … Sulfate-Free Propionate-sequestered Chromium (III) Solution).  Mumallah teaches the ligand can also be citrate, acetate, tartrate, gluconate or nitriloacetate (see, column 13, line 15)

Regarding claim 6-8, Mumallah teaches concentrations of propionic acid and Cr(III) that correlate to the claimed 0.01 M – 0.40 M (see, for example, column 5, lines 24-50).

Regarding claims 9-11, Mumallah teaches the acid bath may comprise additional acids such as hydrochloric, nitric, acetic, phosphoric, and sulfuric acids (see, for example column 5, lines 1-5).

Regarding claims 13 and 14, Mumallah teaches an acid content of up to 55 wt.% (see, for example the abstract).

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent 4,636,572 issued to Hudson et al. (hereinafter, Hudson).

Hudson teaches an acidic composition comprising a Cr(III) coordination complex.  Hudson teaches an acidic concentration may be up to 75 wt.% (see, for example column 11, line 18).

Regarding claim 2-5 Hudson teaches the ligand is propionate (see, for example, the title; A … Sulfate-Free Propionate-sequestered Chromium (III) Solution).  Hudson teaches the ligand can also be citrate, acetate, tartrate, gluconate or nitriloacetate (see, for example, the abstract).

Regarding claim 6-8, Hudson teaches concentrations of propionic acid and Cr(III) that correlate to the claimed 0.01 M – 0.40 M (see, for example, column 5, lines 24-50).

Regarding claims 9-11, Hudson teaches the acid bath may comprise additional acids such as hydrochloric, nitric, acetic, phosphoric, and sulfuric acids (see, for example column 16, lines 57-61).

Regarding claim 12, Hudson teaches the acid may be 75 wt.% (see, column 11, line 18)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/           Primary Examiner, Art Unit 1716